Case 7:18-mj-10066-UA Document 2 Filed 11/28/18 Page 1 of 7

1 \ \
Approved: v/'/l 'D\Q,!A/M/L/-“

EMILY DEININGER
Assistant United States Attorney

BefOre: HONORABLE LISA MARGARET SMITH
United States Magistrate Judge
Southern District of New York

_ _ _ _ _ 1 _ _ _ _ _ _ _ _ _ h X y R
coMPLAINT Y§ nigy% \(YELELC

UNITED sTATEs OF AMERICA _ ~
Violations of

- v. - : 21 U.S.C. §§ 371, 2312, and

2313

ANTONIO sANTIAGo,
cOUNTY OF oFFENsE:

Defendant. : wEsTcHEsTER
___._.___._._____._.._._ X

SOUTHERN DISTRICT OF NEW YORK, SS.:

KEVIN M. GONYO, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

COUNT ONE

1. From in or about October 2017 through in or about
November 2018, in the Southern District of New York and.elsewhere,
ANTONIO SANTIAGO, the defendant, and others known and unknown,
unlawfully and knowingly did combine, conspire, Confederate, and
agree together and with each other to transport and sell stolen
vehicles, in violation of Title 18, United States Code, Sections
2312 and 2313.

2. It was a part and an object of the conspiracy that
ANTONIO SANTIAGO, the defendant, and others known and unknown,
would and did unlawfully transport in interstate commerce stolen
motor vehicles, knowing the same to be stolen, in violation of
Title 18, United States Code, Sections 2312.

3. It was a part and an object of the conspiracy that
ANTONIO SANTIAGO, the defendant, and others known and unknown,
would and did receive, possess, conceal, store, barter, sell, and
dispose of stolen motor vehiclesj which had crossed a State or

 

Case 7:18-mj-10066-UA Document 2 Filed 11/28/18 Page 2 of 7

United States boundary after being stolen, in interstate commerce,
knowing the same to be stolen, in violation of Title 18, United
States Code, Section 2313.

OVERT ACTS

4. In furtherance of the Conspiracy and to effect the
illegal object thereof, the following overt acts, among others,
were committed in the Southern District of New York:

a. On or about September 12, 2018, ANTONIO
SANTIAGO, the defendant, participated in a phone ca11 with Marvin
Williams, a co~conspirator, in which they discussed. Williams
purchasing a stolen vehicle from SANTIAGO.

b. On or about September 20, 2018, SANTIAGO
participated in another phone ca11 with Williams, in which they
discussed Williams purchasing two stolen Land Rover Range Rovers
from Santiago.

(Title 18, United States Code, Section 371)

The bases for my knowledge and the foregoing charges
are, in part, as follows:

5. I am a Special Agent with the FBI, and I have been
personally involved in the investigation of this matter. This
affidavit is based upon that experience, my examination of reports
and records, and.my conversations with other law enforcement agents
and other individuals. Because this affidavit is being submitted
for the limited purpose of demonstrating probable cause, it does
not include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

BACKGROUND

6. Beginning in or about March 2018, the New York State
Police (“NYSP”) began investigating a multi-state scheme involving
the transportation and sale of stolen vehicles. Since, in or about
May 2018, the NYSP has been jointly conducting that investigation
With the FBI.

7. As part of that investigation, from on or about
September 4, 2018 through on or about September 28, 2018, other

 

Case 7:18-mj-10066-UA Document 2 Filed 11/28/18 Page 3 of 7

law enforcement officers and I intercepted telephone calls and
text messages over a phone used, by Marvin Williams, a co-
conspirator, pursuant to a court-authorized wiretap (the “Williams
Wiretap”). The investigation also included and yielded, among
other things, physical surveillance, Cell site data, interviews of
victims, and records of online advertisements and transactions.

8. On or about November 6, 2018, this Court signed a
complaint charging co-conspirators Marvin Williams, Nicholas
Dixon, a/k/a “Robbie,” Jason Higney, and four other defendants,
with transportation and sale of stolen vehicles and conspiracy to
do the same, in violation of Title 18, United States Code, Sections
371, 2312, and 2313. Arrest warrants were also issued, and,
Williams, Dixon, and Higney, amongst others, were arrested on or
about November 8, 2018.

9. As set forth below, there is probable cause to
believe that ANTONIO SANTIAGO, the defendant, and others known and
unknown, conspired with Williams, Dixon, Higney, and others known
and. unknown to operate a stolen car ring, during' which_ they
obtained stolen vehicles from, among other places, Florida, and
transported the stolen vehicles to, among other places, the
Southern District of New York and Connecticut, for resale.

10. In particular, based on my review of review of
conversations intercepted over the Williams Wiretap, I believe
that there is probable cause to believe that ANTONIO SANTIAGO, the
defendant, supplies stolen vehicles obtained in Florida to Marvin
Williams for transportation to and resale in other locations,
including the Southern District of New York and Connecticut.

11. The investigation to date has revealed that by this
criminal scheme ANTONIO SANTIAGO, the defendant, and others known
and unknown have obtained, transported, and sold or attempted to
sell approximately sixty vehicles worth, in total, approximately
$3,100,000.

L 2018: ANTONIO SANTIAGO, the Defendant, Sells Stolen
Vehicles to Marvin Williams

12. On or about September 12, 2018, several
communications were intercepted. between. ANTONIO SANTIAGO, the
defendant, using' a call number ending in. 0705 (the “Santiago
Phone”),1 and Marvin Williams on the Williams Wiretap.

 

11 believe the Santiago Phone is used.by'ANTONIO SANTIAGO, the defendant,
because, among other things, I have reviewed an FBI surveillance report

3

 

Case 7:18-mj-10066-UA Document 2 Filed 11/28/18 Page 4 of 7

a. During the first call, Williams told SANTIAGO,
among other things, that he was “the main connect” and that while
he and SANTIAGO had been “doing business through another guy” to
“buy[] all of that shit . . . like for example, the Range Rover,”
he wanted SANTIAGO to “deal me directly [because] we could make
money together.” Williams further explained that “[a]ll I need to
know is yo, if the thing is hot or not . . . so I can tell him, yo
put that in a certain spot, drive cautiously.” '

b. Later that same day, during another
intercepted call, Williams asked SANTIAGO if “the disconnect gonna
be done for today or tomorrow,” and SANTIAGO responded that “they
waiting on me, I’m headed there now.” Williams then agreed that
“my guy that you’re going to meet up with” could be ready “[i]n
about an hour” because Williams was going to “send the cash on to
him directly right now then.” SANTIAGO stated that it would be
“eight.”

13. Shortly thereafter, several communications were
intercepted over the Williams Wiretap between Marvin Williams and
Nicholas Dixon, a/k/a “Robbie.”2

a. During one call, Williams told Dixon that he
was “good to go” and that he should “give him 8 thousand.”

' b. During a subsequent call, Dixon told Williams
that “he call me he is ready to link with me now.”

c. Later that afternoon, Williams texted Dixon
and wrote that he should-“keep her parked up backwards until I get

 

from which I have learned that, on or about October 15, 2018, a FBI
Special Agent (“SA-l”) observed SANTIAGO, who he recognized photograph
on file with the State of Florida Department of Motor Vehicles for
SANTIAGO, enter and conduct business at an auto tag agency (the.

“Agency”). An employee of the Agency subsequently informed SA~l that
SANTIAGO had provided the Agency with a copy of a Florida driver's
license identifying himself as “Antonio Andre Santiago Jr.,” and that

SANTIAGO had provided the Agency with the Santiago Phone as his contact
number.

2 I believe that Nicholas Dixon. uses the call, number that was in
communication with Marvin Williams because, on or about September 21,
2018, Dixon was arrested by the Broward County Sheriff’s Office in
Florida for possession of two stolen vehicles. DIXON had that phone in
his possession at the time of his arrest and acknowledged that it was
his.

 

Case 7:18-mj-10066-UA Document 2 Filed 11/28/18 Page 5 of 7

you a plate.”
'IL Late September 2018: A Stolen Corvette

14. I have reviewed a call intercepted between Marvin
Williams and Nicholas Dixon, a/k/a “Robbie,” on or about September
17, 2018, in which Williams told Dixon, among other things, that
he and ANTONIO SANTIAGO, the defendant, were “supposed to come to
a price on the vette.”

15. The next day, a call was intercepted between
ANTONIO SANTIAGO, the defendant, and Marvin Williams over the
Williams Wiretap. During that call, SANTIAGO and Williams
discussed Williams purchasing additional vehicles from SANTIAGO,
including a “vette” that had a “plate [that] was already out
dated.”

16. On or about September 18, 2018, a call between
Marvin_ Williams and. Nicholas Dixon.r was intercepted_ over the
Williams Wiretap in which Dixon told Williams, in substance and in
part, that he had.picked up the “vette” from ANTONIO SANTIAGO, the
defendant, and that it drove differently because “it’s a stick
shift.”

17. Based on my review of an incident report from the
Broward County Sheriff’s Office (“BCSO”) and conversations with a
BCSO officer, I know that, three days later, Nicholas Dixon, a/k/a
“Robbie,” was arrested in possession of a stick shift Chevrolet
Corvette, VIN ending 0392, which had been reported stolen out of
Boca Raton, Florida.

IH. Late September 2018: Two Stolen Range Rovers

18. Based on my review of incident reports from the
Sunrise Police Department and the Orlando Police Department, I
know that, in or about September 2018, two Range Rovers, VINS
ending 7428 and 8398, respectively (“Range Rover-l” and “Range
Rover-2”) were stolen out of Davie, Florida and Orlando, Florida,
respectively.

19. On or about September 20, 2018, several
communications were intercepted. between ANTONIO SANTIAGO, the
defendant, and Marvin Williams. `

a. In_ one call, Williams asked. SANTIAGO if a
vehicle was “heated currently.” SANTIAGO responded, among other
things, that “I'm sure it is” and that “it probably came from a

5

 

Case 7:18-mj-10066-UA Document 2 Filed 11/28/18 Page 6 of 7

rental place.” Williams then told SANTIAGO that his “boys are
flying in tonight” to “pick it up” and that they would also “gonna
be driving the other one that you got for me.”

b. Approximately' 25 minutes later, in another
call, Williams asked SANTIAGO whether “they did the disconnect on
that already,” and SANTIAGO responded, “[y]eah everything's done
they do their own.”

20. I have reviewed a call intercepted that same day
over the Williams Wiretap between Marvin Williams and Jason Higney
in which Williams told Higney, among other things, that “it's two
Range Rovers so you'll drive back one.”

21. Based on my conversations with other FBI Special
Agents, and my review of surveillance reports prepared by those
agents, I know the following:

a. On or about September 20, 2018, FBI Special
Agents conducting physical surveillance observed Jason Higney and
another‘ male (“UM~l”) arrive at the §Fort Lauderdale-Hollywood

International Airport, where they were picked up by Nicholas Dixon,
a/k/a “Robbie.”

b. Dixon drove Higney and UM-l to the parking lot
of an apartment complex located in Tamarac, Florida, where Higney
and UM-l picked up two black Land Rover Range Rovers.

c. During further surveillance later that day,
law enforcement agents were able to observe the dashboard VINs on
both vehicles, and identified them as Range Rover-1 and Range
Rover-2.

22. I have reviewed location data from a phone used by
Jason Higney (the “Higney Phone”),3 which shows that it travelled
north from Florida towards New York on or about September 20 and
21, 2018. On or about September 22, 2018, the Higney Phone entered

 

3 I believe that Jason Higney uses the Higney Phone because, among other
things, the ca11 number is subscribed to “Jason Higney” at a residence
in Terryville, Connecticut, and because Higney was observed.meeting with
Marvin Williams on or about September 22r 2018, and was recognized based
on the photograph on the Connecticut driver's license for Higney, after
that meeting was arranged in conversations and text messages intercepted
over the Williams Wiretap. Cell site data for the Higney Phone was
obtained pursuant to a Warrant and Order issued on September 20, 2018
by the Honorable Lisa Margaret Smith, United States Magistrate Judge,
Southern District of New York.

 

Case 7:18-mj-10066-UA Document 2 Filed 11/28/18 Page 7 of 7

the State of New York, and was in the vicinity of Mount Vernon at
approximately 8:58 a.m., before moving north and reaching the
vicinity of Danbury, Connecticut at approximately 9:43 a.m.

23. Based on my review of a surveillance report
prepared by a NYSP Investigator, l know that, on or about September
22, 218, NYSP Investigators Conducting physical surveillance of
Jason Higney in the vicinity of Interstate 84, at approximately
10:45 a.m., observed Higney operating Range Rover-l. Higney drove
Range Rover~l to a parking lot in Waterbury, Connecticut, where he
parked it next to Range Rover-2. Higney was then observed meeting
with Marvin Williams, who thereafter drove Range Rover~2 out of
the parking lot.

WHEREFORE, deponent prays that ANTONIO SANTIAGO, the
defendant, be arrested, imprisoned, or bailed, as the case may
be.

§2§?//- %§Z§§W

Federal Bureau of Investigation

 
 
  
 

S orn to before me this
é§g%day of Nofember, 2018

<>)Q: l

HONORABLE LI MA GARE'I‘l SMITH
UNI'I‘ED STATES STRATE JUDGE
SOUTHERN DISTR CT OF NEW YORK

 
 

 

 

